


AMENDMENT NO. 7 TO LEASE
THIS AMENDMENT NO. 7 TO LEASE (this “Amendment”) is made and entered into as of
the 29th day of August, 2014 by and between Landlord and Tenant named below:
LANDLORD:
WE 2 Church Street South LLC
c/o Winstanley Enterprises LLC
150 Baker Avenue Extension, Suite 303
Concord, Massachusetts 01742
TENANT:
JS Genetics, LLC
2 Church Street South
New Haven, Connecticut 06519
BUILDING:
2 Church Street South
New Haven, CT 06519



WHEREAS, Landlord, and Tenant executed a lease dated as of June 28, 2006 (the
“Lease”), by which Tenant leased approximately 429 rentable square feet of the
Building known as Suite B-05B (the “Premises”); and
WHEREAS, the Lease was subsequently amended by Amendment No. 1 to Lease between
Landlord and Tenant dated as of September 18, 2007 by which the term of the
Lease was extended and Tenant leased an additional 938 rentable square feet of
space known as Suite B-5, making the aggregate rentable square footage of the
Premises 1,367 rentable square feet; and
WHEREAS, the Lease was subsequently amended by Amendment No. 2 to Lease between
Landlord and Tenant dated as of August 29, 2008 by which the Base Rent was
increased and the Term of the Lease was extended; and
WHEREAS, the Lease was subsequently amended by Amendment No. 3 to Lease between
Landlord and Tenant dated as of April 8, 2009, whereunder the Base Rent was
increased and the Term of the Lease was extended, and
WHEREAS, the Lease was subsequently amended by Amendment No. 4 to Lease between
Landlord and Tenant dated as of September 16, 2010, whereunder the Term of the
Lease was extended, and
WHEREAS, the Lease was subsequently amended by Amendment No. 5 to Lease between
Landlord and Tenant dated as of September 15, 2011, whereunder the Term of the
Lease was extended, and
WHEREAS, the Lease was subsequently amended by Amendment No. 6 to Lease between
Landlord and Tenant dated as of March 5, 2014, whereunder the Term of the Lease
was extended, and



1

--------------------------------------------------------------------------------




WHEREAS, Landlord and Tenant have agreed to further extend the term of the Lease
and otherwise modify the Lease on the terms and conditions set forth below.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby agree as follows;
1.    Capitalized terms used but not defined herein shall have the meaning
ascribed to each in the Lease.
2.    Landlord and Tenant acknowledge and agree that Tenant has provided written
notice of its intent to exercise its one-time option to renew the Lease for a
one year term at the existing rental rate.
3.    The Base Rent for the period commencing January 1, 2015 through December
31, 2015 shall be $25.00 per rentable square foot.
4.    Landlord and Tenant represent and warrant to the other that each has full
authority to enter into this Amendment No. 7 to Lease and further agree to hold
harmless, defend, and indemnify the other from any loss, costs (including
reasonable attorneys* fees), damages, or claim arising from any lack of such
authority.
5.    Tenant takes the Premises for the extended term “as is”.
6.    As modified herein, the Lease is hereby ratified and confirmed and shall
remain in full force and effect.
7.    Landlord and Tenant hereby represent and warrant to the other that each
has not dealt with any broker, finder or like agent in connection with this
Amendment and each does hereby agree to indemnify and hold the other, its agents
and their officers, directors, shareholders, members, partners and employees,
harmless of and from any claim of, or liability to, any broker, finder or like
agent claiming a commission or fee by reason of having dealt with either party
in connection with the negotiation, execution or delivery of this Amendment, and
all expenses related thereto, including, without limitation, reasonable
attorneys’ fees and disbursements.
8.    This Amendment constitutes the entire agreement by and between the parties
hereto and supersedes any and all previous agreements, written or oral, between
the parties. No modification or amendment of this Amendment shall be effective
unless the same shall be in writing and signed by the parties hereto. The
provisions of this Amendment shall inure to the benefit of, and be binding upon,
the parties hereto and their respective legal representatives, successors and
assigns.
9.    This Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of such counterparts shall
constitute one agreement. This Amendment shall become effective when duly
executed and delivered by all parties hereto.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK-SIGNATURE PAGE TO FOLLOW]

2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the LANDLORD and TENANT have signed this Amendment No. 7 to
Lease as of the day and year first above written.
LANDLORD:


WE 2 CHURCH STREET SOUTH LLC


By:     WE Church Manager LLC
Its Manager


By:    Winstanley Enterprises LLC
Its Manager
By:    /s/ Carter J. Winstanley        
Carter J. Winstanley
A Manager




TENANT:
JS GENETICS, LLC




/s/ Jeffrey Smith            
Name:    Jeffrey Smith
Its:    CFO










[Signature page to Amendment No. 7 to Lease by and between
WE 2 Church Street South LLC and JS Genetics, LLC]



3